Citation Nr: 1621498	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  05-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 1989 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the claim of entitlement to service connection for a right shoulder condition in February 2009.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board decision and remand the Veteran's claim for readjudication.  In a November 2009 Order, the Court granted the motion, vacated the Board's February 2009 decision and remanded the matter to the Board for readjudication.

In January 2010 the Board remanded the claim for additional development.  In February 2012 the Board denied the claim.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2008 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  The February 2012 Board decision was vacated in June 2014.

The matter was previously remanded by the Board in August 2014 and February 2015 to schedule a Travel Board hearing.  The matter has since returned to the Board.

The Veteran testified before two VLJs at two different hearings on the same claim of entitlement to service connection for a right shoulder condition in May 2008 and July 2015.  By letter in March 2016, the Veteran was informed that when two hearings have been held by different VLJs concerning the same issue(s), the law required that the Board assign a third VLJ to decide that issue(s) because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  He was informed that the appeal would be reviewed and signed by a panel of three VLJs and that they had the option of having an additional hearing held before a third VLJ who would be assigned to the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran did not respond to the letter within 30 days.  Accordingly, no additional hearing will be scheduled.  38 C.F.R. § 20.707.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's currently diagnosed right shoulder condition is related to active duty.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for a right shoulder condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

Service connection

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty for training INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a)  is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran contends that he sustained a right shoulder injury during a two week ACDUTRA period, approximately around 1993.  The Veteran testified that during physical training, while doing up-downs, he hit his shoulder on an object (such as a rock), and was told to go to the hospital.  The Veteran returned to the hospital after this period and participated in physical therapy through the National Guard.  He testified that he received an X-ray after physical therapy and it no longer showed any visible evidence of the fracture.  See e.g., July 2015 Board hearing, pg. 3-6 and May 2008 Board hearing, pg. 3-4.  The Veteran also contends he had a problem with the shoulder from the date of the incident to present.  See May 2008 Board hearing, pg. 7 and July 2015 Board hearing, pg. 6.

Military personnel records associated with the claims file in March 2015 document the Veteran's above reported ACDUTRA injury.  A statement of medical examination and duty status shows military hospital treatment from July 18, 1995 (several days after the initial accident noted as July 15, 1995).  The records specifically note that the injury was incurred in the line of duty.  It was detailed that he slipped and hit his right clavicle to the ground while doing pushups.  The injury was noted to be fracture right clavicle.

The Veteran has current diagnoses of a multiple right shoulder conditions including degenerative arthritis of the right shoulder and acromioclavicular joint, joint impingement syndrome, and a rotator cuff injury.  See February 2010 VA examination.  Therefore, the remaining question is whether there is a nexus between the Veteran's current right shoulder condition and that injury, as asserted.  

The record contains conflicting information as to whether the Veteran's right shoulder condition had its onset while on ACDUTRA.  At the time of the VA examinations of record, discussed in further detail below, the military personnel records reflecting a right clavicle injury from 1995 were not yet of record.  Thus, the each VA or VHA examiner did not have the benefit of a review of all relevant in-service treatment records.  This is especially true of the negative VHA opinion with an addendum discussed below to the extent that it relied on the lack of evidence substantiating the injury.  Regardless, the November 2008 VA examiner opined that, despite finding that an opinion could not be rendered without resort to mere speculation due to a lack of health or injury reports found in the service treatment records, the mechanism of injuries described "could have" resulted in current disabilities.  A February 2010 VA examiner again reported that without service treatment records, or any records he had in service, it would be speculation to relate the shoulder condition to his military service.  VHA opinions were requested and negative opinions were provided by the examiner in October 2011 with a November 2011 addendum.  

Private treatment records reflect that the Veteran was treated for right shoulder pain in 2003, with a sudden onset, occurring for 1 month persistently.  He reported right shoulder pain, off and on, since 1997 with a prior history of a clavicular fracture.  The Veteran had evidence of tendinosis and bursitis.  See private MRI right shoulder dated July 25, 2003.  Private orthopedic records reflect right shoulder pain treatment again in 2005, the Veteran reported a right shoulder injury from the military.  See e.g., private orthopedic record dated August 11, 2005.  The Veteran was diagnosed with rotator cuff syndrome of the shoulder.  See private orthopedic surgeon record dated November 17, 2005.  Although the records do not support a medical link between the Veteran's ACDUTRA injury and his current condition, the records show that the Veteran repeatedly reported sustaining a military injury.  

The Veteran's physical trainer from a fitness center submitted a statement that it was "clear" that the Veteran had a prior injury that was limiting his ability to do exercises.  See buddy (physical trainer) statement, received June 10, 2008.  The Veteran's wife submitted a statement reporting that she met the Veteran after he had just "fractured his shoulder" after arriving back from a two week camp in the military.  She stated that while dating and after marriage, the Veteran continued dealing with shoulder pain, and his mobility and range of motion were limited.  See buddy (wife) statement, received June 10, 2008.  A childhood friend who served in the National Guard alongside the Veteran stated that she observed his injury during training.  She subsequently saw him on many occasions after returning from service and reported that the Veteran complained to her on many occasions that he had pain in his shoulder since the injury during physical training.  See buddy (friend) statement, received July 17, 2015.  

The Board finds the Veteran's assertions, and statements from his physical trainer, wife and friend in this case are credible and supported by the in-service ACDUTRA period and post-service contentions in treatment records.  In light of the fact that the Veteran has a documented ACDUTRA 1995 right clavicle injury; a November 2008 VA medical opinion which supports a possible link between the condition and the ACDUTRA injury, and persuasive lay statements relating that the Veteran has experienced pain in his right shoulder since the injury, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current right shoulder disorder was incurred as a result of the Veteran's in-service ACDUTRA injury.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.










	(CONTINUED ON NEXT PAGE)
ORDER

Resolving doubt in favor of the Veteran, entitlement to service connection for a right shoulder condition is granted.  






_________________________                                    ________________________
               S. HENEKS		                STEVEN D. REISS
        Veterans Law Judge, 			     Veterans Law Judge, 
   Board of Veterans' Appeals			Board of Veterans' Appeals



				
		
	MICHAEL LANE
	Veterans Law Judge, 
	Board of Veterans' Appeals

Department of Veterans Affairs


